UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 2, 2010 CENTRAL VERMONT PUBLIC SERVICE CORPORATION (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation) 1-8222 (Commission File Number) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont05701 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (800) 649-2877 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. This presentation will be made to the Wall Street Utility Group in New York, New York on February 2, 2010. Wall Street Utility Group New York, NYFebruary 2, 2010 Presented by Robert Young and Pamela Keefe Safe Harbor Statement Statements contained in this presentation that are not historical fact are forward-looking statements within the meaning of the safe harbor provisions under the Private Securities Litigation Reform Act of 1995.Whenever used in this presentation, the words “estimate,” “expect,” “believe,” or similar expressions are intended to identify such forward-looking statements.Forward-looking statements involve estimates, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Actual results will depend upon, among other things, the actions of regulators, performance of the Vermont Yankee nuclear power plant, effects of and changes in weather and economic conditions, volatility in wholesale power markets, our ability to maintain our current credit ratings, performance of our unregulated business, and other considerations such as the operations of ISO-New England, changes in the cost or availability of capital, authoritative accounting guidance, and the effect of the volatility in the equity markets on pension benefit and other costs.We cannot predict the outcome of any of these matters; accordingly, there can be no assurance that such indicated results will be realized.We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Investor Contact Information Pamela J. Keefe Sr. Vice President, CFO & Treasurer (802) 747-5435 e-mail: pkeefe@cvps.com CVPS Profile ·Vermont’s largest integrated electric utility ·CVPS serves approximately 159,000 customers in a territory covering half of the area of Vermont ·Rural service territory of 18 customers per mile of line Credit Ratings Moody’s Corporate Credit Rating Baa3 / Stable First Mortgage Bonds Baa1 Preferred Stock Ba2 COMMON STOCK PROFILE (NYSE: CV) Quarter Ended December 31, 2009 Market Capitalization Book Value Market-to-Book 52-week Range Debt% - Equity % Average Daily Volume Shares Outstanding Annualized Dividend Yield $243.5M $19.77 1.05 $15.78-$26.32 46% - 54% 41,558 11,706,895 4.60% (1/27/10) Today’s Discussion Topics Ø Attributes and recent accomplishments Ø Key measures of success Ø Regulatory update Ø Future energy planning considerations Ø Customer satisfaction Ø Financials - Financial position and performance - Infrastructure investments & Velco - 2010 earnings guidance and drivers Ø Long-term strategy Attributes & Recent Accomplishments Ø Attributes: - Lowest rates among major utilities in New England - Ranked second in East Region Midsize segment for customer satisfaction in 2009 J.D. Power survey - Customer transactional satisfaction consistently rated over 90% - Met or exceeded Vermont’s 17 service quality and reliability standards for fifth straight year - Among lowest carbon-emitting power mixes in the U.S. Ø Accomplishments: - Granted 5.58% rate increase effective 1/1/10 - Achieved investment grade rating from Moody’s (Baa3) - Awarded $31M by DOE for CVPS SmartPowerTM program - CVPS Cow PowerTM:DOE 2009 Utility Green Power Program of the Year - 2007 and 2mergency Recovery Awards Superior customer service – 2ower East Region customer survey Overall Satisfaction Central Maine Power 649 Southern Maryland Electric Cooperative 643 PPL Electric Utilities 641 Central Vermont Public Service 618 Penelec 618 Pepco 617 Rochester Gas & Electric 613 Allegheny Power 608 Public Service Electric and Gas 608 Met-Ed 605 PECO Energy 604 Public Service of New Hampshire 604 Penn Power 598 NSTAR 597 East Region 593 Western Massachusetts Electric 592 New York State Electric & Gas 589 Atlantic City Electric 588 Appalachian Power 587 United Illuminating 587 Con Edison Company of New York 586 Jersey Central Power & Light 581 Orange & Rockland 579 Duquesne Light 576 National Grid 575 Baltimore Gas & Electric 574 Connecticut Light & Power 571 Central Hudson Gas & Electric 565 Delmarv Power 564 Long Island Power Authority 552 * Small Sample **Insufficient Sample Superior customer service – quarterly customer transaction satisfaction survey Customer Transaction Satisfaction – 9 Qtrs Oct 07 88% Jan 08 93% Apr 08 90% July 08 92% Oct 08 93% Jan 09 89% Apr 09 93% July 09 90% Oct 09 92% Minimum Standard: 80% Key Measures of Success Ø Keep customer rates competitive while maintaining superior reliability - Meet service quality standards Ø Achieve positive regulatory outcomes - Modify and extend Alternative Regulation Plan - Maintain positive, productive relationship with regulators Ø Secure stable, long-term, clean, competitively priced energy supplies - Achieve regulatory approval of long-term renewable PPA and its cost recovery in rates - Be prepared in 2012 for the outcome of Entergy-Vermont Yankee relicensing - Additional RFPs and negotiate new contract with VY and Hydro-Quebec - Meet Vermont’s renewable requirements Ø Increase rate base on which shareholders earn a return - Update Asset Management Plan - Complete capital projects per Asset Management Plan, including CVPS SmartPowerTM - Continue investments in Velco Ø Maintain or improve investment grade corporate credit rating - Currently Baa3 from Moody’s Regulatory
